DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (US 20150138001).
Regarding claim 1, Davies discloses One or more non-transitory computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to: detect an individual who enters into a lobby of a building (Paragraph: 0010 and fig.4, 101: Davies discusses how a parking space monitor comprising a vehicle detection and recognition system responsive to the presence of a vehicle in a parking space in the parking area, i.e. allowing to detect an individual who enters into a lobby of a building); retrieve context information corresponding to the individual (Paragraphs: 0071, 0114 and 0120: Davies discusses how a system accessing the parking space events database to identify billing events of a user created by the parking space availability database, i.e. by retrieving individual information; and how the contents of the parking space events database accessed by the billing and payment module); update a user profile of the individual to indicate the individual has arrived at the building (Paragraphs: 0145, 0175 and fig.4, 100, 101, 117: Davies discusses a vehicle detection and recognition system with dynamically updatable system; and how a system updating the parking space availability database); 
Davies discloses the invention set forth above but does not specifically points out “control one or more access control devices to grant the individual access to the building based on the context information” Davies however discloses how the reserved parking space system identifies the license plate, and uses that information to identify the vehicle upon arrival of the vehicle; and how a system welcome the vehicle driver/customer or warn the vehicle not to park using a display message upon verifying the driver or vehicle in the system; and how a system also applied to the gated parking lot (Davies: Paragraphs: 0174-0175, 0186 and 0181).
Thus, it would have been obvious to one of ordinary skill in the art to interpret the vehicle or driver verification system to park or not to park on the designated parking, as a control system to grant individual access to the building based on the context information, as disclosed by Davies.
Regarding claim 11, Davies discloses One or more non-transitory computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to: detect a vehicle that enters into a parking lot (Paragraph: 0010 and fig.4, 101: Davies discusses how a parking space monitor comprising a vehicle detection and recognition system responsive to the presence of a vehicle in a parking space in the parking area, i.e. detecting a vehicle that enters into a parking lot); identify an individual associated with the vehicle (Paragraph: 0148 and fig.4, 101, 116, 138: Davies discusses how in a vehicle detection and detection system, names are assigned to vehicles in the vehicle identification database; and how vehicles can be identified through a relational database lookup); retrieve context information corresponding to the individual (Paragraphs: 0071, 0114 and 0120: Davies discusses how a system accessing the parking space events database to identify billing events of a user created by the parking space availability database; and how the contents of the parking space events database accessed by the billing and payment module, i.e. by retrieving individual information); transmit a notification to a lobby personnel indicating that the individual has arrived in the parking lot (Paragraph: 0010 and fig.4, 101, 139: Davies discusses how a parking space monitor comprising a vehicle detection and recognition system responsive to the presence of a vehicle in a parking space in the parking area; and also discusses a notification system); 
Davies discloses the invention set forth above but does not specifically points out “control one or more access control devices to grant the individual access to a building associated with the parking lot based on the context information” Davies however discloses how the reserved parking space system identifies the license plate, and uses that information to identify the vehicle upon arrival of the vehicle; and how a system welcome the vehicle driver/customer or warn the vehicle not to park using a display message upon verifying the driver or vehicle in the system; and how a system also applied to the gated parking lot (Davies: Paragraphs: 0174-0175, 0186 and 0181).
Thus, it would have been obvious to one of ordinary skill in the art to interpret the vehicle or driver verification system to park or not to park on the designated parking, as a control system to grant the individual access to a building associated with the parking lot based on the context information, as disclosed by Davies. 
Regarding claim 20, Davies discloses One or more non-transitory computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to: detect an individual who enters into a lobby of a building (Paragraph: 0010 and fig.4, 101: Davies discusses how a parking space monitor comprising a vehicle detection and recognition system responsive to the presence of a vehicle in a parking space in the parking area, i.e. allowing to detect an individual who enters into a lobby of a building); retrieve context information corresponding to the individual (Paragraphs: 0071, 0114 and 0120: Davies discusses how a system accessing the parking space events database to identify billing events of a user created by the parking space availability database; and how the contents of the parking space events database accessed by the billing and payment module, , i.e. by retrieving individual information); 
Davies discloses the invention set forth above but does not specifically points out “determine environmental characteristics of the lobby; and generate an action based on the context information and the environmental characteristics of the lobby” Davies however discloses how a system allow users to review the time line to determine points of interest, and then click on the locator tag to connect directly to the locally stored image data by monitoring activities including vehicle theft, vehicle vandalism, and vehicle damage, and forwarded onto the proper authorities using a security camera installed in the parking lot (Davies: Paragraphs: 0198 and 0200).
Thus, it would have been obvious to one of ordinary skill in the art to interpret the action taken upon detecting the activities such as vehicle theft, vehicle vandalism, and vehicle damage in the parking lot area, as an action based on the context information and the environmental characteristics of the lobby, as disclosed by Davies. 
Considering claims 2 and 15, Davies discloses the one or more non-transitory computer-readable storage media of claims 1 and 11, wherein detecting the individual includes recognizing a physical characteristic of the individual (Paragraphs: 0021, 0075 and 0205: Davies discusses how surveillance images are captured from video surveillance cameras in the parking space area, i.e. allowing to recognizing a physical characteristic of the individual). 
Considering claims 3 and 13, Davies discloses the one or more non-transitory computer-readable storage media of claims 1 and 11, wherein the context information includes a security metric associated with the individual (Paragraphs: 0194 and 0197: Davis discusses how a credit card information is kept securely in one place, and billing can be done either under the name of the parking area; and how a system matches the identified license plate to the vehicle owner information).  
Considering claims 4 and 14, Davies discloses the one or more non-transitory computer-readable storage media of claims 3 and 13, wherein controlling the one or more access control devices is in response to comparing the security metric to a threshold (Paragraphs: 0194 and 0197).  
Considering claims 5 and 16, Davies discloses the one or more non-transitory computer-readable storage media of claims 1 and 11, wherein the context information includes a schedule having events associated with the individual (Paragraphs: 0146 and 0188-0189: schedule parking reservations to use the remaining operational parking spaces). 
Considering claims 6 and 17, Davies discloses the one or more non-transitory computer-readable storage media of claims 5 and 16, wherein controlling the one or more access control devices further includes displaying directions to the individual to a location of a next event on the schedule of the individual (Paragraphs: 0146 and 0188-0189).  
Considering claims 7 and 18, Davies discloses the one or more non-transitory computer-readable storage media of claims 1 and 11, wherein the context information includes an interested person (Paragraphs: 0065, 0078 and 0219: One more people register their vehicles to use the parking system).  
Considering claim 8, Davies discloses the one or more non-transitory computer-readable storage media of claim 7, wherein updating the user profile of the individual includes transmitting a notification to a device associated with the interested person indicating that the individual has arrived in the lobby (Paragraphs: 0145, 0175 and fig.4, 100, 101, 117: Davies discusses a vehicle detection and recognition system with dynamically updatable system; and how a system updating the parking space availability database).  
Considering claim 9, Davies discloses the one or more non-transitory computer-readable storage media of claim 1, wherein the context information includes user preferences of the individual (Paragraphs: 0065 and 0078).  
Considering claim 10, Davies discloses the one or more non-transitory computer-readable storage media of claim 9, wherein updating the user profile of the individual includes transmitting a notification to a food/beverage provider based on the user preferences of the individual (Paragraphs: 0162, Claim.25 and fig.4: Davies discusses how a system notified by text message, email, or voice mail, that the parking contract is ending, and the vehicle operator (i.e. can be a food/beverage provider) to come back and remove their vehicle using user preferred notification such as text or voice call).  
Considering claim 12, Davies discloses the one or more non-transitory computer-readable storage media of claim 11, wherein detecting the vehicle includes recognizing a license plate of the vehicle (Paragraphs: 0174 and 0197: Davis discusses how a system match the identified license plate to the vehicle owner information).
Considering claim 19, Davies discloses the one or more non-transitory computer-readable storage media of claim 18, wherein the system further transmits a notification to a device associated with at least one of the interested persons indicating that the individual has arrived in the parking lot (Paragraph: 0010 and fig.4, 101, 139: Davies discusses how a parking space monitor comprising a vehicle detection and recognition system responsive to the presence of a vehicle in a parking space in the parking area; and also discusses a notification system). 

ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/    Examiner, Art Unit 2651                                                                                                                                                                                                     05/02/2022